U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                          ________________________

                               No. ACM 39500
                          ________________________

                            UNITED STATES
                                Appellee
                                      v.
                          Joshua A. SLOAN
           Airman First Class (E-3), U.S. Air Force, Appellant
                          ________________________

        Appeal from the United States Air Force Trial Judiciary
                           Decided 29 April 2019
                          ________________________

Military Judge: Andrew Kalavanos.
Approved sentence: Dishonorable discharge, confinement for 4 months,
and reduction to E-1. Sentence adjudged 21 February 2018 by GCM con-
vened at Maxwell Air Force Base, Alabama.
For Appellant: Major Todd M. Swensen, USAF.
For Appellee: Lieutenant Colonel Joseph J. Kubler, USAF; Captain Pe-
ter F. Kellett, USAF; Mary Ellen Payne, Esquire.
Before JOHNSON, DENNIS, and LEWIS, Appellate Military Judges.
                          ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 18.4.
                       ________________________


PER CURIAM:
    The approved findings and sentence are correct in law and fact, and no er-
ror materially prejudicial to Appellant’s substantial rights occurred. Articles
                      United States v. Sloan, No. ACM 39500


59(a) and 66(c), Uniform Code of Military Justice, 10 U.S.C. §§ 859(a), 866(c)
(2016). Accordingly, the approved findings and sentence are AFFIRMED. *


                   FOR THE COURT



                   CAROL K. JOYCE
                   Clerk of the Court




* We note several errors in the court-martial order with respect to the Specification of
the Charge, the pleas, and the findings. Specifically, the order omits the words “on
divers occasions” from the Specification; it fails to reflect Appellant pleaded “not guilty”
to the words “on divers occasions” by exception; and it fails to reflect the words “on
divers occasions” were withdrawn and dismissed after arraignment. We direct the pub-
lication of a corrected court-martial order to remedy these errors.


                                             2